MEMORANDUM **
Jose Francisco Oviedo Ortiz, Rosa Maria Bernal de Oviedo, and Eunice Shareny Oviedo Bernal, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen to apply for relief under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reopen as untimely, because the motion was filed more than five months after the BIA’s November 15, 2005 order dismissing Petitioners’ appeal and Petitioners failed to submit evidence that was previously unavailable. See 8 C.F.R. §§ 1003.2(c)(2), (c)(3)(h).
*684To the extent Petitioners challenge the BIA’s November 15, 2005 order, we lack jurisdiction to review their contentions because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.